March 10, 2009 CONTACTS: Jeff Wood – Chief Financial Officer Phone:281-408-1203 Elizabeth Wilkinson – Investor Relations Phone: 281-408-1329 Eagle Rock Reports Fourth-Quarter and Year-End 2008 Results HOUSTON - Eagle Rock Energy Partners, L.P. (“Eagle Rock” or the “Partnership”) (NASDAQ: EROC) today announced its financial results for the three months and year ended December 31, 2008. Highlights: The Partnership highlighted the following results for the fourth quarter of 2008, as compared to the fourth quarter of 2007: · Adjusted EBITDA increased by 22.2% to $63.5 million from $52.0 million.Fourth-quarter 2008 Adjusted EBITDA included an $18.3 million realized gain on commodity derivatives. · The quarterly distribution rate increased by 4.5% to $0.41 per unit from $0.3925 per unit, resulting in a $31.7 million distribution with respect to fourth quarter 2008. · Distributable Cash Flow increased by 38.9% to $47.2 million from $34.0 million.Fourth quarter Distributable Cash Flow represents 1.49x coverage of the fourth quarter 2008 distribution. · Net income increased to $54.8 million from a net loss of $111.6 million; fourth quarter net income benefited from a $214.0 million unrealized gain on derivatives partially offset by a $174.9 million impairment charge. Fourth-quarter 2008 Adjusted EBITDA and Distributable Cash Flow excluded $6.5 million in non-cash amortization of commodity hedge costs.Including these costs, Distributable Cash Flow would have been $40.7 million representing 1.28x coverage. The following are significant results for the year ended December 31, 2008, as compared to the year ended December 31, 2007: · Adjusted EBITDA increased by 86.9% to $249.2 million from $133.4 million. · The annual distribution rate increased by 9.8% to $1.63 per unit from $1.485 per unit, resulting in total distributions of $120.8 million with respect to 2008. · Distributable Cash Flow increased by 132.1% to $182.5 million from $78.6 million.2008 Distributable Cash Flow coverage was 1.51x. · The midstream and upstream asset bases were expanded via the Millennium Midstream and Stanolind Oil and Gas acquisitions. 1 · Average daily throughput in the Midstream Business increased by 29.3% to 451 MMcf/d from 349 MMcf/d in 2007. · Average daily production in the Upstream Business increased by 3.0% to 5.5 MBoe/d from 5.3 MBoe/d in 2007. · The Minerals Business generated $16.8 million in lease bonus and delay rental income. · Net income increased to $87.5 million from a net loss of $145.6 million; 2008 net income benefited from a $180.1 million unrealized gain on derivatives partially offset by a $174.9 million impairment charge. Full-year 2008 Adjusted EBITDA and Distributable Cash Flow excluded $13.3 million of non-cash amortization of commodity hedge costs.Distributable Cash Flow including these costs would have been $169.2 million representing 1.40x coverage. "We are very pleased to report solid financial results for the fourth quarter of 2008, despite the continued decline in commodity prices and a marked reduction in processing margins and drilling activity supporting our Midstream Business.
